United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3937
                                   ___________

Carolyn Martin,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
University of Arkansas                  *
Board of Trustees,                      * [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: May 26, 2010
                                Filed: May 26, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Carolyn Martin appeals the district court’s1 adverse grant of summary judgment
in her pro se employment-discrimination and retaliation suit against her former
employer. Having carefully reviewed the record and considered Martin’s arguments,
see Gordon v. Shafer Contracting Co., 469 F.3d 1191, 1194 (8th Cir. 2006) (de novo
standard of review), we affirm the district court’s judgment. See 8th Cir. R. 47B.



      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.